Citation Nr: 9920314	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from July 1977 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the rating for the veteran's service-
connected back disability from zero percent to 10 percent, 
effective August 16, 1993.  Subsequently, a February 1995 
rating decision implemented a hearing officer's August 1994 
decision to increase the evaluation from 10 percent to 20 
percent, effective August 16, 1993.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the veteran's appeal continues.


FINDING OF FACT

The veteran, without good cause, failed to report for VA 
examinations scheduled for the purpose of determining the 
nature and severity of his service-connected low back 
disability, in conjunction with his claim for an increased 
rating.


CONCLUSION OF LAW

The veteran's claim of entitlement to an evaluation in excess 
of 20 percent for a service-connected low back disorder must 
be denied as a matter of law.  38 C.F.R. § 3.655 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service-connected for a "low back 
condition," currently evaluated as 20 percent disabling.  
The instant appeal stems from rating decisions in response to 
his claim for a rating in excess a zero percent for his back 
disability.  The veteran's claim is well grounded; thus, in a 
September 1996 remand, the Board determined that VA 
orthopedic and neurologic examinations were required, 
particularly as the veteran had not yet been afforded a 
formal VA examination.  38 U.S.C.A. § 5107(b) (West 1991).  
Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1998).

The RO scheduled, and the veteran reported for, a VA 
examination in December 1996.  The RO deemed the examination 
report insufficient and inadequate for rating purposes and 
thereafter scheduled the veteran for further examination.  In 
a June 16, 1997 letter sent to the veteran at his Avenue[redacted] 
address, the RO advised him that an examination was being 
requested and was critical to the evaluation of his appeal.  
That letter was not returned as undeliverable.  A review of 
the record reflects that notification of further examination 
was sent to the veteran later in June 1997; it was addressed 
to a [redacted] Lane address and returned marked "unknown."  
Notification of examination was, however, then sent to the 
veteran's Avenue [redacted] address, in August 1997, and was not 
returned.  Subsequent correspondence was also sent by the RO 
to the veteran at the Avenue [redacted] address and was not returned 
as undelivered.  The RO again scheduled the veteran for 
December 1997 examinations for his back disability and sent 
notification to the Avenue [redacted] address in November 1997.  He 
did not report for the examinations.  File notations indicate 
that the notification of the examinations had not been 
returned, that there had been no answer to phone calls and 
that, as of January 30, 1998, the veteran's checks were still 
going to the same address.  The law presumes the regularity 
of the administrative process absent clear evidence to the 
contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  

In correspondence dated in February 1998, the RO notified the 
veteran that he failed to report for examination scheduled in 
December 1997.  The RO advised the veteran that an 
examination was critical to the evaluation of his claim and 
that the results were required to determine his continued 
entitlement to benefits.  The RO also advised the veteran 
that a failure to report for examination could have adverse 
consequences to his claim and that "where a claimant fails 
without good cause to appear for a scheduled examination in 
conjunction with a claim, the claim can be denied."  The RO 
requested the veteran to advise VA of his willingness to 
report for an examination and enclosed documentation on which 
to do so.  That letter was sent to the Avenue [redacted] address and 
was not returned as undelivered.  

In April 1998 the RO sent a supplemental statement of the 
case with cover letter to the veteran at the Avenue H 
address; those documents were not returned by the Postal 
Service.  Another letter sent to that address in April 1998 
was not returned.

In his correspondence, the veteran has given no reason for 
his failure to report for scheduled requested examinations.  
Nor has he indicated his willingness to now report for 
examination in connection with his claim.  

In pertinent part, 38 C.F.R. § 3.655 (1998) provides that 
when entitlement to increased compensation cannot be 
established without a current examination and the veteran 
fails to report for such without good cause, the claim shall 
be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a), (b).  The veteran was clearly notified of the fact 
that failure to report for his examination could result in an 
unfavorable result.  As stated, he did not provide good 
cause; nor has he indicated his willingness to report for 
examination at this time.  The duty to assist is not a one-
way street, and the veteran has not fulfilled his duty to 
cooperate in this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
Olson v. Principi, 3 Vet. App. 480 (1992).

The record documents VA's attempts to afford the veteran 
examination necessary for evaluating his claim for an 
increased rating for his back disability.  While it appears 
that initial notification was sent to an incorrect address, 
notification and various other correspondence was then sent 
to the veteran's then current address.  None of that 
correspondence was returned to the RO as undeliverable.  
Additionally, although the veteran eventually moved from 
Avenue [redacted], notification of the move was not submitted until 
June 1998, many months after he had been notified of the last 
scheduled examination and two months after the last 
correspondence was sent to him at the Avenue [redacted] address (and 
not returned).  As the veteran failed to report for the 
scheduled examinations required for evaluation of his claim, 
and as he did so without a showing of good cause for failing 
to appear, his claim for VA increased compensation benefits 
must be denied as a matter of law.  38 C.F.R. § 3.655.


ORDER

An evaluation in excess of 20 percent for a service-connected 
low back disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



